 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   FRANK CRUZ,                                         Case No. 1:19-cv-00590-LJO-SAB

 8                  Plaintiff,                           ORDER DIRECTING CLERK OF THE
                                                         COURT TO FORWARD REQUEST FOR
 9            v.                                         JUDICIAL NOTICE TO THE COURT OF
                                                         APPEALS FOR THE NINTH CIRCUIT
10   H. TY KHARAZI, et al.,
                                                         (ECF No. 30)
11                  Defendants.

12

13          On May 6, 2019, Frank Cruz (“Plaintiff”) filed this action against H. Ty Kharazi, Yarra

14 Law Group, Mel Abdelaziz, County of Fresno, Margaret Mims, and J. Puente (collectively

15 Defendants”) alleging that they posted a notice to vacate on his real property. (ECF No. 1.) On

16 August 7, 2019, Defendants Kharazi, Yarra Law Group, and Mel Abdelaziz’s motion to dismiss

17 was granted and these defendants were dismissed from the lawsuit. (ECF No. 17.) Plaintiff filed

18 a notice of appeal on September 27, 2019, that was processed to the Ninth Circuit on September

19 30, 2019. (ECF Nos. 27, 28.) On October 4, 2019, Defendants Kharazi, Yarra Law Group, and
20 Mel Abdelaziz filed a request for judicial notice and requested that it was forwarded to the Ninth

21 Circuit.

22          Accordingly, the Clerk of the Court is HEREBY DIRECTED to forward the request for

23 judicial notice, filed October 4, 2019, to the Court of Appeals for the Ninth Circuit.

24
     IT IS SO ORDERED.
25

26 Dated:      October 7, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
